Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Bear Lake Recreation, Inc. (the “Registrant”) on Form 10-Q for the period ending December 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), we, Wayne Bassham, Principal Executive Officer, and Todd Albiston, Principal Financial Officer of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Quarterly Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date: April 26, 2013 By: /s/Wayne Bassham Wayne Bassham, Principal Executive Officer Date: April 26, 2013 By: /s/Todd Albiston Todd Albiston, Principal Financial Officer
